DETAILED ACTION 
The office action is in response to the application filled on 4/17/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 6-11, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAJIMA et al. (20170310228).
With regards to claim 1. NAKAJIMA et al. disclose a coupled inductor circuit (Fig. 7, 8, 9, 12: transformer with coupled windings 21, 22, and with rectifier 31 and smoothing circuit 4) comprising; a first winding comprising a conductive coil having an electrical 

With regards to claim 2. NAKAJIMA et al. disclose wherein the first individual segment and the second individual segment define a first conductive path about a majority of the central axis (see Fig. 8, 9: winding segments 22A, 22B for the first secondary winding).

With regards to claim 3. NAKAJIMA et al. disclose wherein the first conductive path does not completely encircle the central axis (see Fig. 8, 9: winding segments 22A, 22B for the first secondary winding).

With regards to claim 6. NAKAJIMA et al. disclose wherein including a third winding configured to magnetically couple with the first winding, the third winding having a second plurality of individual segments, wherein each individual segment of the second plurality of individual segments forms a fraction of one turn of the third winding (see Fig. 7-9 and corresponding description, in which the third winding corresponds to the second secondary winding provided by segments 22C, 22D).



With regards to claim 8. NAKAJIMA et al. disclose wherein the central axis is located between the first common node of the second winding and the first common node of the third winding (see Fig. 7-9, in which the common node of the first secondary winding (D1, Fig. 8: winding segments 22A, 22B) lies opposite to the common node of the second secondary winding (D1, Fig. 8: winding segments 22C, 22D) with respect to the central axis of the core / primary winding (D1, Fig. 8: primary winding 21, core 23, central leg 23C)).

With regards to claim 9. NAKAJIMA et al. disclose wherein the first common node of the third winding directly couples a first node of a first individual segment of the second plurality of individual segments with a first node of a second individual segment of the second plurality of individual segments (which the third winding corresponds to the second secondary winding (Di, Fig. 7-9: winding 22C, 22D). This second secondary winding is configured as the first secondary winding of D1 (D1, Fig. 7-9: winding segments 22A, 22B) which in turn corresponds to the second winding according to the features of claims 1 to 3 of the present application).

With regards to claim 10. NAKAJIMA et al. disclose wherein the first individual segment of the second plurality of individual segments and the second individual segment of the second plurality of individual segments define a second conductive path about a majority of the central axis (which the third winding corresponds to the second secondary winding (Di, Fig. 7-9: winding 22C, 22D). This second secondary winding is configured as the first secondary winding of D1 (D1, Fig. 7-9: winding segments 22A, 22B) which in turn corresponds to the second winding according to the features of claims 1 to 3 of the present application.).

With regards to claim 11. NAKAJIMA et al. disclose wherein the second conductive path does not completely encircle the central axis (which the third winding corresponds to the second secondary winding (Di, Fig. 7-9: winding 22C, 22D). This second secondary winding is configured as the first secondary winding of D1 (D1, Fig. 7-9: winding segments 22A, 22B) which in turn corresponds to the second winding according to the features of claims 1 to 3 of the present application).

With regards to claim 18. NAKAJIMA et al. disclose a system (see Fig. 7 and 12) comprising: a load (the load is not explicitly depicted in the figures; according to the description, for instance page 7, para [0090]: the output of the DC-converter can be identified as load); a multiple-layer planar transformer (Fig. 8, 9, 12) configured to provide power to the load, the multiple layer planar transformer including: a first winding (Fig. 7, 8, 9, 12: primary-side coil 21) comprising a conductive coil having an electrical 

With regards to claim 19, NAKAJIMA et al. disclose wherein the first output inductor is an air-core inductor ( in relation to the embodiment of Fig. 18, 19 it is stressed that the design would allow selection of more compact inductors and air coils are amongst such compact inductors).

With regards to claim 20. NAKAJIMA et al. disclose an additional second winding configured to magnetically couple with the first winding, the additional second winding having a plurality of individual segments (see Fig. 7-9 and corresponding description, in which the third winding corresponds to the second secondary winding provided by segments 22C, 22D), wherein each individual segment forms a fraction of one tarn of the additional second winding; a second output inductor coupled to a first common node of two segments of the additional second winding; and wherein a node of the first output .

Claim Rejections - 35 USC § 103
7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 4, 5, 12, 13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over NAKAJIMA et al. (20170310228) in view of Nakahori (20090109710).
With regards to claim 4. NAKAJIMA et al. disclose the coupled inductor circuit.

NAKAJIMA et al. does not disclose a first switch configured to selectively couple a second node of the first individual segment with a first supply rail of the coupled inductor circuit.

Nakahori disclose a first switch configured to selectively couple a second node of the first individual segment with a first supply rail of the coupled inductor circuit (the 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the NAKAJIMA et al. invention with the circuit as disclose by Nakahori in order to provide a switching power supply unit in which circuit efficiency can be effectively improved.

With regards to claim 5. NAKAJIMA et al. disclose the coupled inductor circuit

NAKAJIMA et al. does not disclose a second switch configured to selectively couple a second node of the second individual segment with the first supply rail of the coupled inductor circuit.

Nakahori disclose a second switch configured to selectively couple a second node of the second individual segment with the first supply rail of the coupled inductor circuit (the provision of switches at the nodes of the segments opposite to the node to which the output inductor is connected are known from Nakahori document (see Fig. 17-20)..

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the NAKAJIMA et al. invention with the circuit as disclose by Nakahori in order to provide a switching power supply unit in which circuit efficiency can be effectively improved.

With regards to claim 12. NAKAJIMA et al. disclose the coupled inductor circuit.

NAKAJIMA et al. does not disclose a first switch configured to selectively couple a second node of the first individual segment of the second plurality of individual segments with a first supply rail of the coupled inductor circuit.

Nakahori disclose a first switch configured to selectively couple a second node of the first individual segment of the second plurality of individual segments with a first supply rail of the coupled inductor circuit (the provision of active rectification in which diodes are replaced by switches are known from Nakahori document (see Fig. 17-20)).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the NAKAJIMA et al. invention with the circuit as disclose by Nakahori in order to provide a switching power supply unit in which circuit efficiency can be effectively improved.

With regards to claim 13, NAKAJIMA et al. disclose the coupled inductor circuit

NAKAJIMA et al. does not disclose a second switch configured to selectively couple a second node of the second individual segment of the second plurality of individual segments with the first supply rail of the coupled inductor circuit.



Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the NAKAJIMA et al. invention with the circuit as disclose by Nakahori in order to provide a switching power supply unit in which circuit efficiency can be effectively improved. 

With regards to claim 15, NAKAJIMA et al. disclose a method or operating a multiple-layer planar transformer.

NAKAJIMA et al. does not disclose wherein including applying zero volts across the first winding in response to a conclusion of the first activation to provide a first freewheeling mode of the first winding.

Nakahori disclose wherein including applying zero volts across the first winding in response to a conclusion of the first activation to provide a first freewheeling mode of the first winding (active rectification in a synchronous converter circuit (Fig. 18-20 and corresponding description, page 8, para[0088]).

to provide a switching power supply unit in which circuit efficiency can be effectively improved.

With regards to claim 16. NAKAJIMA et al. disclose a method or operating a multiple-layer planar transformer.

 NAKAJIMA et al. does not disclose wherein including coupling the first node of the first winding to zero in response to the first freewheeling mode; and discharging current of the first output inductor to provide the output voltage.

Nakahori disclose wherein including coupling the first node of the first winding to zero in response to the first freewheeling mode; and discharging current of the first output inductor to provide the output voltage (active rectification in a synchronous converter circuit (Fig. 18-20 and corresponding description, page 8, para[0088]).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the NAKAJIMA et al. invention with the circuit as disclose by Nakahori in order to provide a switching power supply unit in which circuit efficiency can be effectively improved.



NAKAJIMA et al. does not disclose wherein applying the input voltage having a second polarity across the first winding to provide a second activation of the first winding; isolating the first node of a second segment of the second winding from the ground reference in response to the second activation; coupling the first node of the first segment of the second winding to the ground reference; and extracting output current via the first output inductor coupled to the first node to provide the output voltage.

Nakahori disclose wherein applying the input voltage having a second polarity across the first winding to provide a second activation of the first winding; isolating the first node of a second segment of the second winding from the ground reference in response to the second activation; coupling the first node of the first segment of the second winding to the ground reference; and extracting output current via the first output inductor coupled to the first node to provide the output voltage (active rectification in a synchronous converter circuit (Fig. 18-20 and corresponding description, page 8, para[0088]).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the NAKAJIMA et al. invention with the circuit as disclose by Nakahori in order to provide a switching power supply unit in which circuit efficiency can be effectively improved.
Conclusion 
9.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838
                                                                                                                                                                                                                                                                                                                                                                                                       /ADOLF D BERHANE/ Primary Examiner, Art Unit 2838